DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-26,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,759,068 B2 to Herrig et al. 
Herrig et al. clearly teaches a system and method for controlling a wind turbine based on identified surface condition of the rotor blades, said method comprising the steps of: 
pointing a visual inspection system (see Figures 3 and 9) with a field of view about a line of sight of a plane where a rotor blade (22), a rotor system (18) and a tower (12) of the wind turbine generator are present; 
capturing multiple images (see column 13, lines 44-54) of the field of view of the visual inspection system; 
selecting at least one reference image amongst the captured images (see column 13, lines 44-54); 
comparing at least one other captured image with the at least one reference image (see column 13, lines 44-54); and 
diagnosing different kinds of visible blade surface damage on the rotor blade (see column 13, lines 44-54). 
With regards to claim 25, Herrig et al. discloses: 
the visual inspection is carried out by means of one or more line scan cameras (see column 13, lines 44-54). 
With regards to claim 26, Herrig et al. discloses: 
measuring when a blade pitch system actually is turning the rotor blade (see column 3, lines 46-59); and 
performing a correlation of this information, and wherein the step of comparing at least one other captured image with the at least one reference image is performed as a function of the performed correlation (see column 12, lines 13-19). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29 and 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,759,068 B2 to Herrig et al. in view of U.S. Patent Application Publication No. 2013/0342657 A1 to Robertson. 
Herrig et al. clearly teaches a system and method for controlling a wind turbine based on identified surface condition of the rotor blades as described above (see paragraph 4), wherein the visual inspection being carried out by means of one or more line scan cameras. 
However, it fails to disclose the visual inspection being carried out by means of one or more area scan cameras. 
Robertson discloses a stereo vision camera for laser radar, comprising: 
one or more area scan cameras (see Figures 1 and 5). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the scan camera disclosed by Robertson on the wind turbine disclosed by Herrig et al., for the purpose of permitting “complementary depth measurement, stereoscopic imaging, and enhanced camera-based targeting of a laser radar” (see paragraph [0006]). 
With regards to claim 28, Herrig et al. in view of Robertson disclose: 
the one or more line scan cameras being capable of activating the one or more area scan cameras. 
With regards to claim 29, Herrig et al. in view of Robertson disclose: 
phase lock loop (PLL) technology being used for triggering and activation of either the one or more line scan cameras and/or the one or more area scan cameras based on software or methods to synchronize the computer to the rotor blade. 
With regards to claim 31, Herrig et al. in view of Robertson disclose the steps of: 
measuring generator power production output; 
pointing a visual inspection system with a field of view about a line of sight of a plane wherein a rotor blade will be present; 
capturing multiple images of the field of view with at least multiple images with at least part of the rotor blade in the image; 
selecting at least one reference image amongst one or more of the captured images; 
comparing at least one other captured image with the at least one reference image by performing a correlation of the measured generator power production output with blade pitch system blade actuation information, and wherein the image comparison is a function of the performed correlation; and 
diagnosing different kinds of visible blade surface damages on the rotor blade. 
With regards to claim 32, Herrig et al. in view of Robertson disclose: 
the act of comparing the at least one other captured image with the at least one reference image includes filtering out one or more of the captured images. 
With regards to claim 33, Herrig et al. in view of Robertson disclose: 
comparing one or more captured images with reference data using pattern recognition technology to determine visual blade damages, relative and absolute rotor blade pitch angle or other items of the rotor blade, rotor system and/or tower being inspected, wherein the reference data includes one or more of the following: a reference image, previously captured and stored reference image, and/or existing construction drawings. 
With regards to claim 34, Herrig et al. in view of Robertson disclose: 
activating the one or more area scan cameras using advanced camera trigger mechanism technology that is software-based. 
With regards to claim 35, Herrig et al. in view of Robertson disclose: 
digital photos and pattern recognition techniques being used. 
With regards to claim 36, Herrig et al. in view of Robertson disclose: 
self-calibrating parameters which are adjusted and optimized to the individual wind turbine generator being inspected. 
With regards to claim 37, Herrig et al. in view of Robertson disclose: 
the act of capturing multiple images of the field of view being performed during operation of the wind turbine generator, and wherein the captured images of the field of view include at least multiple images with at least part of the rotor blade and the rotor in the image, wherein the visual inspection system is a camera positioned on the ground and pointing towards the rotor blade tip to determine relative blade pitch misalignment. 
With regards to claim 38, Herrig et al. in view of Robertson disclose: 
the selected reference image being compared with at least two other captured images, said images comprising the same object and wherein measuring lines are provided for detection of edges and shapes. 
With regards to claim 39, Herrig et al. in view of Robertson disclose: 
the object in the captured images being moved or aligned by use of the measuring lines to position the object in a position being equal in said images. 
With regards to claim 40, Herrig et al. in view of Robertson disclose: 
the object being the blade tip. 
With regards to claim 41, Herrig et al. in view of Robertson disclose: 
using a suitable light source to activate the trigger unit for activation of the one or more area scan cameras by the passage of a part of the rotor blade and a tower. 
Allowable Subject Matter
Claims 30 and 42-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of visually inspecting a wind turbine generator and parts thereof as recited by dependent claim 30, comprising the step of: 
repairing the diagnosed damage to the blade surface. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of visually inspecting a wind turbine generator and parts thereof as recited by dependent claim 42, comprising the step of: 
using one or more airborne vehicles for carrying and positioning the one or more area scan cameras. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of visually inspecting a wind turbine generator and parts thereof as recited by dependent claim 46, comprising the step of: 
repairing the diagnosed blade surface damages of the rotor blade. 
Dependent claims 43-45 are considered allowable due to their respective dependence on allowable dependent claim 42. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 2, 2022